 




EXHIBIT 10.21




BK Consulting, LLC.




Bill To




Vincent Celentano

Invoice Date

05/07/2018

C/O Basalt America

 

 




 

 

 

 

 

 

DESCRIPTION

 

AMOUNT

 

 

 

 

 

 

RETAINMENT AGREEMENT

 

100,000.00

Advisory & Consulting

 

 

Procuring Federal & State DOT and others.

 

 

Maintaining office Infrastructure

 

 

12 Month Consulting agreement for market development Basalt America to DOT &
specifying agencies throughout the US as well as Implementing strategy on
promotion of product to the Precast Concrete Industry.

 

 

Richard Krolewski (Rich K) will be Lead Consultant Under BK Consulting, LLC.

 

 

 

 

 

[Redacted]

 

 

Rim K will establish business operations and production of facility to develop
correct staffing and manufacturing process

 

 

All product development under agreement, including intellectual property shall
belong to Basalt America on behalf of Rich K and BK Consulting, LLC.

 

 










BK Consulting, LLC. Basalt America




INVOICE TOTAL

$100,000.00
















Upon signatures and approval, term will begin 12 months Starting May 11, 2018

Initial Payment $100,000 wired May 11, 2018 to BK Consulting, LLC and balance of
$100,000.00 to be paid Quarterly with first quarterly Payment to be made August
15, 2018



